DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communication dated 03/26/2021.  Claims 1-21 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 04/05/2022 and 08/12/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Objections
Claim 19 is objected to because of the following informalities:  It appears there is a typo in the term “claim -1”.  In accordance with the claim language, the term “claim -1” should be changed to --claim 13--.  Appropriate correction is required.  For examining purpose, claim 19 shall be treated to depend from claim 13 hereinbelow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 recites the limitation "the MMO Network" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  
As per dependent claims 2-7, they inherit their base claim 1’s indefinite issue as above discussed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vagelos (US 2020/0068411) in view of Pan et al. (US 2004/0203791) (herein “Pan”).
Regarding claim 1, in accordance to Vagelos reference entirety, Vagelos teaches a method of learning and utilizing a wireless footprint that defines wireless coverage of a plurality of external Mobile Network Operator Networks "MN" at a campus location on which an Enterprise Network "EN" has deployed a Radio Access Network "RAN" (see paras [0005], [0020], [0035], [0054], [01041], and thereinafter; it is discussed a method utilizing artificial Intelligence/machine learning to determine optimal wireless service for a geographical area (footprint) utilized by wireless carriers/MNOs for a campus network/enterprise network on a radio access network/RAN) that includes a plurality of Base Stations/ Access Points "BS/APs" to provide wireless coverage to a plurality of mobile User Equipment Devices "UEs" (see FIG. 2; and paras [0031], [0036], and thereinafter; it is also discussed one or more base transceiver stations/BTS 108 housing radio transceivers that define a cell and handle radio-link protocols (provide wireless coverage) to one or more wireless devices 10 (UE)), the plurality of mobile UEs measuring signals from the plurality of BS/APs as the mobile UEs travel through the campus location (see paras [0037], [0038] and thereinafter, it is also discussed the wireless devices 10 measuring signal/strength/quality from a current cell tower (BS/AP) as they move from cell to cell on the campus), the mobile UEs also measuring one or more signals from the plurality of MNs (see FIG. 3; paras [0020], [0037], [0038], and thereinafter, it is discussed the wireless devices 10 measuring signal/strength/quality from each current cell tower utilized by MNOs), comprising:
monitoring a plurality of said mobile UEs wirelessly connected to the EN while said mobile UEs travel through the campus location (see paras [0067]. [0068], and thereinafter, it is discussed determining (monitoring) the location area code/LAC for each wireless device user and the current cell tower identification as they move on the campus); 
from each of said UEs connected to the RAN, collecting signal quality data of the BS/APs measured by the UE (see FIGs. 1-3; paras [0037], [0038], [0042], and thereinafter; it is also discussed collecting cellular connectivity information measured by the transceiver 12 of each wireless device 10 on the RAN, the connectivity information including the signal/strength/quality from the current cell towner); 
utilizing said signal quality data to define a RAN location (see paras [0043], [044], and thereinafter, it is also discussed using the cellular connectivity information to allocate wireless bands (define a location) of the RAN to a carrier); 
from each of said UEs that is measuring signals from an MN, collecting signal quality data for the MNs that said UE is measuring (see figs 1-3; paras [0037], [0038], [0042], and thereinafter, it is also discussed collecting cellular connectivity information measured by the transceiver 12 of each wireless device 10 on a current tell tower (from an MN), the connectivity information including the signal/strength/quality from the current cell towner); and 
associating said MN signal quality data with the RAN location provided by said UE (see para [0051], and thereinafter, it is also discussed associating the cellular connectivity information (MN signal quality) measured by the wireless device with the geographical location of the wireless device 10 (RAN location) and the type of wireless equipment); 
collecting said RAN and MN signal quality data from said plurality of UEs (see paras [0037], [0038], and thereinafter, it is also discussed collecting cellular connectivity information measured by the transceiver 12 of each wireless device 10 on the RAN from a current tell tower (from an MN)) and processing the signal quality data to map the MN Network wireless coverage as a function of RAN location and thereby define a footprint of each external network "MN" as a function of RAN location (see paras [0020],] [0049], [0075], [00761], and thereinafter, it is also discussed analyzing (processing) the cellular connectivity information to determine the optimal wireless equipment (function or RAN location) and service (coverage) for a geographical area utilized by the MNO to ascertain poor or superior performance (footprint)); and
.
It appears that Vagelos fails to further explicitly disclose the claimed limitation of “transferring a UE between the EN and the MN responsive to the UE's RAN location and the footprint of at least one of the MN Networks with which the UE has a subscription.”  However, such limitation lacks thereof from Vagelos’s teaching is well-known in the art and taught by Pan.
In an analogous art in the same field of endeavor, Pan teaches a method and system that enables handover of a mobile station between a cellular network and a wireless network (Pan; Abstract and thereinafter) comprising, among other things, the limitation of “transferring a UE between the EN and the MN responsive to the UE's RAN location and the footprint of at least one of the MNO Networks with which the UE has a subscription” (Pan; see FIG. 3; para [0040] and thereinafter, it is disclosed transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) upon detecting the radio signal strength of the mobile station 202 has reached predetermined lower limit value in the coverage area (RAN location and footprint) when entering a transition area 302).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify Vagelos’ teaching with Pan’s to include transferring a UE between the EN and the MN responsive to the UE's RAN location and the footprint of at least one of the MNO Networks with which the UE has a subscription to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art as well as to implement bi-directional soft handovers between a cellular network and a wireless network without cellular network control intervention (Pan; para [0008]).
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Vagelos in view of Pan also teaches wherein said plurality of MNs are operated by a plurality of Mobile Network Operators (MNOs) (Vagelos; FIG. 3 and para [0044] and thereinafter, it is disclosed each network 102 is operated by a carrier 1, 2, 3), and each of said plurality of UEs has a subscription with at least one of said MNOs (Vagelos; para [0071] and thereinafter, it is also disclosed a system stores wireless subscriber identification information associated with MNO subscriber accounts), and further comprising, responsive to the footprint of at least one MNO, transferring at least one of the UEs from the MNO network to the EN responsive to the footprint of said MN (Pan; see FIGs. 1, 3; para [0040] and thereinafter, it is disclosed transferring a mobile station (UE) from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) when entering a transition area 302 (responsive to said footprint)).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify Vagelos’ teaching with Pan’s to include responsive to the footprint of at least one MNO, transferring at least one of the UEs from the MNO network to the EN responsive to the footprint of said MN to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art as well as to implement bi-directional soft handovers between a cellular network and a wireless network without cellular network control intervention (Pan; para [0008]).
Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Vagelos in view of Pan also teaches wherein said plurality of MNs are operated by a plurality of Mobile Network Operators (MNOs) (Vagelos; para [0019]), and each of said plurality of UEs has a subscription with at least one of said MNOs (Vagelos; para [0071] and thereinafter, it is also disclosed a system stores wireless subscriber identification information associated with MNO subscriber accounts), and further comprising transferring at least one of the UEs from the EN to its subscribed MN responsive to the footprint of said MN (Pan; see FIGs. 1, 3; para [0040] and thereinafter, it is disclosed transferring a mobile station (UE) from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) when entering a transition area 302 (responsive to said footprint)).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify Vagelos’ teaching with Pan’s to include responsive to the footprint of at least one MNO, transferring at least one of the UEs from the MNO network to the EN responsive to the footprint of said MN to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art as well as to implement bi-directional soft handovers between a cellular network and a wireless network without cellular network control intervention (Pan; para [0008]).

Regarding claim 7, in addition to features recited in base claim 6 (see rationales discussed above), Vagelos in view of Pan also teaches wherein the campus location has a boundary perimeter (Pan; FIG. 3 and para [0038]; transition area 302), and further comprising monitoring the UE RAN locations of a plurality of UEs (Vagelos; paras [0067], [0068]; determine the current cell tower identification/Location Area Code (LAC) for a wireless user), and if movement is detected in one of said UEs proximate to the boundary perimeter (Pan; FIG. 3 and para [0038]; the detecting mobile station 202 has entered the transition area 302), and said movement indicates the UE will likely exit the EN, then transferring said at least one UE from the EN to its subscribed MN (Pan; FIGs. 1, 3 and para [0038], detecting the mobile station has reached the outer boundary 208 (exit the EN), then transferring a mobile station (UE) from an access point 212 of an enterprise network (EN) to a second network 214 of a mobile operation (MN)).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify Vagelos’ teaching with Pan’s teaching as above discussed to arrive the claimed invention.  A motivation for doing so would be to overcome the discrepancies of the prior art as well as to implement bi-directional soft handovers between a cellular network and a wireless network without cellular network control intervention (Pan; para [0008]).


Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Vagelos.
Regarding claim 13, in accordance with Pan reference entirety, Pan discloses a network apparatus for managing transfers of mobile User Equipment Devices "UEs" between a wireless Enterprise Network "EN" and a Mobile Network Operator "MNO" Network (FIG. 3 and paras [0038] to [0042], it is discloses an apparatus for transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN)), and a Transfer Management Module for transferring wireless UE communications between the EN and one of the MNOs responsive to the MN footprint (FIGs. 1, 3 and para [0038], it is also disclosed a mobile switching center 112 (Transfer Management Module) transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN)). 
Pan does not disclose the EN providing wireless coverage on a campus location on which a plurality of MNO Networks also provide at least partial coverage, the EN including a Radio Access Network "RAN" that has a plurality of BS/ APs deployed on a campus location for connection to a plurality of mobile User Equipment Devices "UEs", the plurality of mobile UEs measuring signals from the plurality of BS/ APs as the mobile UEs travel through the campus location, the mobile UEs also measuring one or more signals from the plurality of MNO Networks "MNs", comprising: an MN Footprint Learning Unit that provides wireless footprints of MNOs that have wireless coverage on the campus location. However, such limitations lack thereof from Pan are well-known in the art and taught by Vagelos.
In an analogous art in the same field of endeavor, Vagelos teaches the EN providing wireless coverage on a campus location on which a plurality of MNO Networks also provide at least partial coverage (Vagelos; FIG. 3 and paras [0043] and [0104], and thereinafter, it is disclosed an enterprise private network (EN) providing wireless service on a campus where a plurality of service providers/carriers provide network coverage 102), the EN including a Radio Access Network "RAN" that has a plurality of BS/APs deployed on a campus location for connection to a plurality of mobile User Equipment Devices "UEs" (Vagelos; FIG. 2 and paras [0031], [0035], [0036], [0104], it is also disclosed a campus network/enterprise network on a radio access network/RAN includes one or more base transceiver stations/BTS 108 housing radio transceivers that define a cell and handle radio-link protocols (provide wireless coverage) to one or more wireless devices 10 (UE)), the plurality of mobile UEs measuring signals from the plurality of 8S/APs as the mobile UEs travel through the campus location (Vagelos; paras [0037], [0038], it is also disclosed the wireless devices 10 measuring signal/strength/quality from a current cell tower (BS/AP) as they move from cell to cell on the campus), the mobile UEs also measuring one or more signals from the plurality of MNO Networks "MNs", (Vagelos; FIG. 3 and paras [0020], [0037], [0038], it is further discussed the wireless devices 10 measuring signal/strength/quality from each current cell tower utilized by MNOs), comprising: an MN Footprint Learning Unit that provides wireless footprints of MNOs that have wireless coverage on the campus location (Vagelos; paras [0005], [0020], [0054], [0104] and thereinafter, it is also discussed utilizing artificial intelligence/machine learning (MN Footprint Learning Unit) to determine optimal wireless service for a geographical area (footprint) utilized by wireless carriers/MNOs for a campus network/enterprise network). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan invention to include the EN providing wireless coverage on a campus location on which a plurality of MNO Networks also provide at least partial coverage, the EN including a Radio Access Network "RAN" that has a plurality of BS/ APs deployed on a campus location for connection to a plurality of mobile User Equipment Devices "UEs", the plurality of mobile UEs measuring signals from the plurality of BS/ APs as the mobile UEs travel through the campus location, the mobile UEs also measuring one or more signals from the plurality of MNO Networks "MNs", comprising: an MN Footprint Learning Unit that provides wireless footprints of MNOs that have wireless coverage on the campus location, as taught by Vagelos, for the benefit of improving the a customer experience using cellular networks in a campus environment (Vagelos; para (0020]).
Regarding claim 14, in addition to features recited in base claim 13 (see rationales discussed above), Pan in view of Vagelos also discloses wherein the MN Footprint Learning Unit comprises (Vagelos; paras [0054], [0067] it is disclosed utilizing artificial intelligence/machine learning (MN Footprint Learning Unit)); means for monitoring a plurality of said mobile UEs wirelessly connected to the EN while said mobile UEs travel through the campus location (Vagelos; paras [0067], [0068]; determine current cell tower identification/Location Area Code); means for collecting signal quality data of the BS/APs measured by the UE from each of said UEs connected to the RAN (Vagelos; FIGs. 1-3 and paras [0037], [0038], [0042]; measure the signal strength/quality); means for utilizing said signal quality data to define a RAN location (Vagelos; paras [0043], [0044]); from each of said UEs that is measuring signals from an MN, means for collecting signal quality data for the MNs that said UE is measuring (Vagelos; FIGs. 1-3 and paras ([0037], [0038], [0042]; cellular connectivity information processor 158 and database 160), and associating said MN signal quality data with the RAN location provided by said UE (Vagelos; para [0051]; statistical analysis on the cellular connectivity information); and means for collecting said RAN and MN signal quality data from said plurality of UEs (Vagelos; paras [0037], (0038]; cellular connectivity information and measure the signal strength/quality) and processing the signal quality data to map the MN wireless coverage as a function of RAN location and thereby define a footprint of each external network "MN" as a function of RAN location (Vagelos; paras [0020], [0049], (0075], [0076]; analyze the cellular connectivity information at a per wireless subscriber level; determining wireless subscriber having poor/superior performance utilizing the statistical and/or artificial intelligence process). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan’s invention to include wherein the MN Footprint Learning Unit comprises: means for monitoring a plurality of said mobile UEs wirelessly connected to the EN while said mobile UEs travel through the campus location; means for collecting signal quality data of the BS/ APs measured by the UE from each of said UEs connected to the RAN; means for utilizing said signal quality data to define a RAN location; from each of said UEs that is measuring signals from an MN, means for collecting signal quality data for the MNs that said UE is measuring, and associating said MN signal quality data with the RAN location provided by said UE; and means for collecting said RAN and MN signal quality data from said plurality of UEs and processing the signal quality data to map the MN wireless coverage as a function of RAN location and thereby define a footprint of each external network "MN" as a function of RAN location, as taught by Vagelos, for the benefit of improving the a customer experience using cellular networks in a campus environment (Vagelos; para [0020]). 
Regarding claim 15, in addition to features recited in base claim 13 (see rationales discussed above), Pan in view of Vagelos also discloses transferring a UE from the EN to the MNO (Pan; see FIG. 3; para [0040] and thereinafter, it is disclosed transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) upon detecting the radio signal strength of the mobile station 202 has reached predetermined lower limit value in the coverage area (RAN location and footprint) when entering a transition area 302).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize that the process for admitting the UE into the EN from the MNO would be the same or equivalent to admitting the UE into the MNO from the EN.

Regarding claim 16, in addition to features recited in base claim 13 (see rationales discussed above), Pan in view of Vagelos also discloses wherein the Transfer Management Module comprises: an exit control unit for transferring communications of a UE connected to the EN to an MNO Network responsive to the MN footprint of said MNO Network (Pan; FIGs.1, 3 and paras [0038] to [0042]; a media portal handles address translation and routing within the outer boundary of the network (exit control unit) for transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN)). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize Pans’ teaching with Vagelos’ to arrive the claimed invention for the same rationale(s) as above discussed.
Regarding claim 17, in addition to features recited in base claim 16 (see rationales discussed above), Pan in view of Vagelos also discloses wherein the campus location has a boundary perimeter (Pan; FIG. 3 and paras [0038] to [0042]), wherein the exit control unit includes means for determining if movement is detected in one of said UEs proximate to the boundary perimeter (Pan; FIG 3 and paras [0038] to [0042]; the detecting the mobile station 202 has entered the transition area 302), and said movement indicates the UE will likely exit the EN, then transferring said at least one UE from the EN to its subscribed MN (Pan; FIG 3 and paras [0038] to [0042]; detecting the mobile station has reached the out boundary 208 (will likely exit the EN), then transferring a mobile station (UE) from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN)). Pan does not disclose a UE Monitoring and Data Collection Unit for monitoring the UE RAN locations of a plurality of UEs.
Vagelos discloses a UE Monitoring and Data Collection Unit for monitoring the UE RAN locations of a plurality of UEs (Vagelos; para [0067], [0068], [0084]; a module (unit) for determining (monitoring) the location area code/LAC for each wireless device user and the current cell tower identification as they move on the campus). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan’s invention to include a UE Monitoring and Data Collection Unit for monitoring the UE RAN locations of a plurality of UEs, as taught by Vagelos, for the benefit of improving the a customer experience using cellular networks in a campus environment (Vagelos; para (0020]).
Regarding claim 18, in addition to features recited in base claim 13 (see rationales discussed above), Pan in view of Vagelos also discloses wherein the Transfer Management Module comprises: a congestion control unit for transferring communications of a UE connected to the EN, from the EN to an MNO Network responsive to the MN footprint of said MNO Network (Pan; FIGs 1, 3 and paras [0038] to [0042]; a mobile switching center 112 (Transfer Management Module) transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN)). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize Pans’ teaching with Vagelos’ to arrive the claimed invention for the same rationale(s) as above discussed.
Regarding claim 20, in addition to features recited in base claim 13 (see rationales discussed above), Pan in view of Vagelos also discloses wherein the Transfer Management Module comprises: an admission control unit for admitting a UE into an MNO Network responsive to the footprint of said MNO Network (Pan; FIGs 1, 3 and paras [0038] to [0042]); an exit control unit for transferring communications of a UE connected to the EN to an MNO Network responsive to the MN footprint of said MNO Network (Pan; FIGs 1, 3 and paras [0038] to [0042]); and a congestion control unit for transferring communications of a UE connected to the EN, from the EN to an MNO Network responsive to the MN footprint of said MNO Network (Pan; FIGs 1, 3 and paras [0038] to [0042];). Pan in view of Vagelos does not specifically disclose admitting UE into the EN from an MNO Network. However, since Pan discloses transferring a UE from the EN to the MNO (Pan; FIG 3 and paras [0038] to [0042]), it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize that the process for admitting the UE into the EN from the MNO would be the same or equivalent to admitting the UE back into the MNO from the EN for the same rationales as above discussed.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vagelos in view of Pan as applied to claim 1 above, and further in view of Azizi et al. (US 2020/0205062) (hereinafter “Azizi”).
Regarding claim 2, VAGELOS and PAN disclose the method of claim 1, and modified VAGELOS further discloses wherein said plurality of MNs are operated by a plurality of Mobile Network Operators "MNOs" (Vagelos; FIG. 3 and para [0044]; each network 102 is operated by a carrier 1, 2, 3), and each of said plurality of UEs has a subscription with at least one of said MNOs (users have subscriptions; para (0033]; wireless devices are associated with MNO subscriber accounts; para [00711), and further comprising: identifying UEs, connected to the RAN in the EN (identify subscribers on the network; para [0086]); and determining the MNOs with which the identified UEs have a subscription (a system stores wireless subscriber identification information associated with MNO subscriber accounts; para [0071]). VAGELOS and PAN do not disclose observing a congestion occurrence at a RAN location in the EN; observing a congestion occurrence at a RAN location in the EN; identifying UEs, connected to the RAN in the EN, at a RAN location proximate to the congestion occurrence; responsive to the MN footprints of the MNOs to which the identified UEs are subscribed, transferring at least one of the identified UEs from the EN to its subscribed MN, to mitigate said congestion occurrence.
AZIZI discloses observing a congestion occurrence at a RAN location in the EN (Aziz; para [1036]; receiving (observing) congestion levels at a radio access technology (RAN) node (location) of a network); identifying UEs, connected to the RAN in the EN, at a RAN location proximate to the congestion occurrence (determining a current location of terminal devices within a geographic location of the network access node; para [1028]); responsive to the MN footprints of the MNOs to which the identified UEs are subscribed, transferring at least one of the identified UEs from the EN to its subscribed MN, to mitigate said congestion occurrence (Azizi; paras [0418], [0622], [0623], [0970], [1219]; based on an access point coverage area, transferring the terminal device to a new radio access connection to a mobile network operator with a random access channel subscription to Improve the level of service (mitigate congestion)). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize Vagelos in view of Pan’s invention to include observing a congestion occurrence at a RAN location in the EN; observing a congestion occurrence at a RAN location in the EN; identifying UEs, connected to the RAN in the EN, at a RAN location proximate to the congestion occurrence; responsive to the MN footprints of the MNOs to which the identified UEs are subscribed, transferring at least one of the identified UEs from the EN to its subscribed MN, to mitigate said congestion occurrence, as taught by AZIZI, for the benefit of avoiding core network congestion (AZIZI; para [0906]).
Regarding claim 3, the combination of VAGELOS, PAN and AZIZI discloses the method of claim 2, VAGELOS and PAN do not disclose predicting the congestion occurrence at a RAN location in the EN.  AZIZI discloses predicting the congestion occurrence at a RAN location in the EN (AZIZI; para [0136]; predicting expected congestion at a node). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize Vagelos in view of Pan’s invention to include disclose predicting the congestion occurrence at a RAN location in the EN, as taught by AZIZI, for the benefit of avoiding core network congestion (AZIZI; para [0906]). 
Regarding 5, VAGELOS and PAN disclose the method of claim 1, and modified VAGELOS further discloses determining the MN with which the requesting UE has a subscription (para [0107]).  VAGELOS does not disclose receiving a request from a UE for entry into the EN; and responsive to the footprint of said subscribed MN, triggering transfer of said requesting UE from the subscribed MN to the EN.  PAN discloses responsive to the footprint of said subscribed MN, triggering transfer of said requesting UE from the subscribed MN to the EN (Pan; FIGs 1, 3 and paras [0038] to [0042]). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize Vagelos in view of Pan’s invention  to responsive to the footprint of said subscribed MN, triggering transfer of said requesting UE from the subscribed MN to the EN, as taught by PAN, for the benefit of implementing two-way smooth transfers between a cellular network and a wireless network without control intervention (PAN; paras [0038] to [0042]).  Furthermore, AZIZI discloses receiving a request from a UE for entry (Azizi; para [0905]; receiving a registration request from the terminal device for a network access node to assume connection continuity service). PAN, VAGELOS and AZIZI do not specifically disclose entry into the EN. However, since AZIZI discloses receiving a request from the UE for entry into another network access node, as disclosed above, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify/recognize that a UE request for entry into any area would be the same, regardless of which network or area the UE is moving to with the same motivation for modifying as above discussed.

Claims 8-12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Vagelos and further in view of Azizi.
Regarding claim 8, PAN discloses a method of efficiently transferring wireless UE communication between an enterprise wireless network "EN" a Mobile Network Operator "MNO" Network (Pan; FIG. 3 and paras [0038] to [0042]; smoothly (efficiently) transferring a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN)), and transferring at least one UE from the enterprise network to the MNO Network responsive to said footprint (Pan; FIGs. 1, 3 and para [0038] to [0042]; transferring a mobile station (UE) from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) when entering a transition area 302 (responsive to said footprint)); thereby efficiently operating the EN by coordinating wireless coverage on its campus location with a MNO Network that has coverage within the campus location (smoothly (efficiently) transferring (operating) a mobile station (UE) subscribed to a mobile network from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) in a campus solution; Pan; paras [0036] to [0042]; and FIG. 3). PAN does not disclose a plurality of MNO networks; the enterprise network including a Radio Access Network "RAN" that includes a plurality of Base Stations/ Access Points "BS/ APs" for communicating with a plurality of User Equipment devices "UEs" on the campus location, comprising: learning the footprints of the plurality of MNOs within the campus location; monitoring the UEs and their movement to determine their RAN location and projected movement in the network; for each of the UEs, determining an MNO with which the UE has a subscription. 
VAGELOS discloses a plurality of MNO networks (Vagelos; para [0019]); the enterprise network including a Radio Access Network "RAN" that includes a plurality of 8ase Stations/ Access Points "BS/APs" for communicating with a plurality of User Equipment devices "UEs" on the campus location (Vagelos; paras [0031], [0031], [0036], [0104]; a campus network/enterprise network on a radio access network/RAN includes one or more base transceiver stations/BTS 108 housing radio transceivers that define a cell and handle radio-link protocols (provide wireless coverage) to one or more wireless devices 10 (UE)), comprising: 
learning the footprints of the plurality of MNOs within the campus location (Vagelos; paras [0005), (0020), (0054]. (0104]; utilizing artificial intelligence/machine learning to determine optimal wireless service for a geographical area (footprint) utilized by wireless carriers/MNOs for a campus network/enterprise network); 
monitoring the UEs and their movement to determine their RAN location and in the network (Vagelos; paras [0067], [068]; determining (monitoring) the location area code/LAC for each wireless device user and the current cell tower identification as they move on the campus;); for each of the UEs, determining an MNO with which the UE has a subscription (Vagelos; para [0071]; a system stores wireless subscriber identification information associated with MNO subscriber accounts). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the PAN invention to include a plurality of MNO networks; the enterprise network including a Radio Access Network "RAN" that includes a plurality of Base Stations/ Access Points "BS/ APs" for communicating with a plurality of User Equipment devices "UEs" on the campus location, comprising: learning the footprints of the plurality of MNOs within the campus location; monitoring the UEs and their movement to determine their RAN location and projected movement in the network; for each of the UEs, determining an MNO with which the UE has a subscription, as taught by VAGELOS, for the benefit of improving the a customer experience using cellular networks in a campus environment (VAGELOS; para [0020]). 
Further, AZIZI discloses projected movement (predicting user movement; abstract). Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan in view of Vagelos’ invention to include projected movement, as taught by AZIZI, for the benefit of avoiding core network congestion (AZIZI; para [0906]).
Regarding claim 9, the combination of PAN, VAGELOS and AZIZI discloses the method of claim 8, and modified PAN further discloses wherein the step of learning the footprints includes monitoring a plurality of said mobile UEs wirelessly connected to the EN (Pan; paras [0067], [0068]); collecting signal quality data of the BS/APs measured by said plurality of UEs (Pan; FIGS. 1-2 and paras [0037], [0038], [0042]); utilizing said signal quality data to define a RAN location (Pan; paras [0043], [0044]) from each of said UEs, collecting signal quality data for the MNs that said UE is measuring (Pan; FIG. 1-3; paras [0037], [0038], [0042]). And associating said MN signal quality data with the RAN location provided by said UE (Pan; para [0051]); and processing said RAN and MN signal quality data to map the MNO Network wireless coverage as a function of RAN location and thereby define a footprint of each external network "MN" as a function of RAN location (Pan; paras [0020], [0049], [0075],[0076]).
Regarding claim 10, the combination of PAN, VAGELOS and AZIZI discloses the method of claim 8. PAN and VAGELOS do not disclose wherein the step of transferring at least one UE from the enterprise network to MNO Network includes, monitoring the EN, observing a congestion occurrence, and transferring said UE to the MNO Network responsive to said congestion occurrence. AZIZI discloses monitoring the EN, observing a congestion occurrence (Azizi; paras [0622], [1036]; monitoring traffic patterns and receiving (observing) congestion levels at a radio access technology (RAN) node (location) of a network), and transferring said UE to the MNO Network responsive to said congestion occurrence (Azizi; para [0418]; [0622]; [0623]; [0970]; [1219]; transferring the terminal device to a new radio access connection of a mobile network operator with a random access channel subscription to improve the level of service when there is congestion). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan in view of Vagelos’ invention to include wherein the step of transferring at least one UE from the enterprise network to MNO Network includes, monitoring the EN, observing a congestion occurrence, and transferring said UE to the MNO Network responsive to said congestion occurrence, as taught by Azizi, for the benefit of avoiding core network congestion (AZIZI; para [0906]).
Regarding claim 11, the combination of PAN, VAGELOS and AZIZI discloses the method of claim 8. PAN does not disclose receiving an admission request from a UE, determining a RAN location for said UE, and wherein the step of transferring includes admitting said UE into the EN. VAGELOS discloses determining a RAN location for said UE (paras (0067), (0068]). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan in view of Vagelos’ invention to include determining a RAN location tor said UE, as taught by VAGELOS, for the benefit of improving the a customer experience using cellular networks in a campus environment (VAGELOS; para [0020]). Further, AZIZI discloses receiving an admission request from a UE (Azizi; para [0905]; receiving a registration request from the terminal device for a network access node to assume connection continuity services), and wherein the step of transferring includes admitting said UE into the EN (Azizi; para [0905]; registering the terminal device prompting the network access node to assume connection (admitting)). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan in view of Vagelos’ invention to include receiving an admission request from a UE, and wherein the step of transferring includes admitting said UE into the EN, as taught by AZIZI, for the benefit of avoiding core network congestion (AZIZI; para [0906]). 
Regarding claim 12, the combination of PAN, VAGELOS and AZIZI discloses the method of claim 8, and modified PAN further discloses wherein the campus location includes boundary perimeters (Pan; paras [0038] to [0042], FIG. 3; transition area 302 (boundary perimeter)), and wherein the step of transferring includes transferring said UE from the EN to the MNO responsive to the MN footprint (transferring a mobile station (UE) from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) when entering a transition area 302 (paras [0038] to [0042], FIG. 3; responsive to said footprint). PAN does not disclose determining a RAN location for said UE, and predicting that the UE will cross the boundary perimeter, and therefore will need to exit the EN. VAGELOS discloses: determining a RAN location for said UE (Vagelos; paras [0067), [0068]). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pans’ invention to include determining a RAN location for said UE, as taught by VAGELOS, for the benefit of improving the a customer experience using cellular networks in a campus environment (VAGELOS; para [0020]). Furthermore, AZIZI discloses further discloses: predicting that the UE will cross the boundary perimeter (Azizi; Abstract and para [3591]; predicting user movement related to a user location and a predicted route (will cross) according to one or more first areas and one or more second areas (boundary perimeter) with different radio conditions), and therefore will need to exit the EN (Azizi; para [0972]; leaving a network access node). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the Pan in view of Vagelos’ invention to include predicting that the UE will cross the boundary perimeter, and therefore, will need to exit the EN, as taught by AZIZI, for the benefit of avoiding core network congestion (AZIZI; pars [0906]).
Regarding claim 19, PAN and VAGELOS disclose the network apparatus of claim 13, and modified PAN further discloses means for determining the MNOs with which the identified UEs have a subscription (mobile station 202 subscribes to the communication network and the second network so it has a communication network number (means for determining); page 7); and means, responsive to the footprint, for determining which of the identified UEs to transfer from the EN to its subscribed MN responsive to the footprint of said MN (processor code (means) for transferring a mobile station (UE) from an access point 212 of an enterprise operator (EN) to a second network 214 of a mobile operator (MN) when entering (determining) a transition area 302 (responsive to said footprint); paras [0038] to [0042], FIGs. 1, 3). PAN does not disclose wherein said plurality of MNs are operated by a corresponding plurality of Mobile Network Operators "MNOs", and each of said plurality of UEs has a subscription with at least one of said MNOs, and the congestion control unit further comprises: means for predicting or observing a congestion event at a RAN location in the EN; means for identifying UEs, connected to the RAN, at a RAN location proximate to the congestion event. VAGELOS discloses wherein said plurality of MNs are operated by a corresponding plurality of Mobile Network Operators "MNOs" (para [0071]), and each of said plurality of UEs has a subscription with at least one of said MNOs (para [0071]). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the PAN invention to include wherein said plurality of MNs are operated by a corresponding plurality of Mobile Network Operators "MNOs", and each of said plurality of UEs has a subscription with at least one of said MNOs, as taught by VAGELOS, for the benefit of improving the a customer experience using cellular networks in a campus environment (VAGELOS; para [0020]). Further, AZIZI discloses and the congestion control unit further comprises: means for predicting or observing a congestion event at a RAN location in the EN (a prediction engine (means) receiving (observing) congestion levels at a radio access technology (RAN) node (location) of a network; para [1036]); means for identifying UEs, connected to the RAN, at a RAN location proximate to the congestion event (the prediction engine also obtains information including a current location of terminal devices within a geographic location of the network access node; para [1028]). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the PAN in view of Vagelos’ invention to include a means for predicting or observing a congestion event at a RAN location in the EN; and a means for identifying UEs, connected to the RAN, at a RAN location proximate to the congestion event, as taught by AZIZI, for the benefit of avoiding core network congestion (AZIZI; pars [0906]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Vagelos as applied to claim 13 above, and further in view of Feldman et al. (US 2018/0004587) (hereinafter “Feldman”).
Regarding claim 21, PAN and VAGELOS disclose the apparatus of claim 13. PAN and VAGELOS do not disclose wherein the EN comprises a Citizen's Broadband Radio Service "CBRS" system, and the BS/APs comprise CBRS Devices "CBSDs" that are located at the campus location. Feldman discloses wherein the EN comprises a Citizen's Broadband Radio Service "CBRS" system (operating in the Citizens' Broadband Radio Spectrum in the enterprise network; paras [0002], [0021], [0202]), and the BS/APs comprise CBRS Devices "CBSDs" that are located at the campus location (the base stations communicate with mobile devices in a campus setting; paras [0148], [0313]). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/modify the PAN in view of Vagelos’ invention to include wherein the EN comprises a Citizen's Broadband Radio Service "CBRS" system, and the BS/APs comprise CBRS Devices "CBSDs" that are located at the campus location, as taught by Feldman, for the benefit of reducing infrastructure costs versus legacy networks in a facility or campus based network (Feldman; para [0002]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmavaara (US 2016/0100331).
Sharma et al. (US 2016/0270141).
Kalapatapu et al. (US 2017/0164234).
Belghoul et al. (US 2020/0008007).
Kibria et al., Shared Spectrum Access Communications: A Neutral Host Micro Operator Approach, arXiv, 28 pages, August 15, 2017.
Mun, Ruckus Wireless White Paper: CBRS Opens New Managed Services Opportunity, MOBILE EXPERTS, 9 pages, February 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 16, 2022